                                                                       Case 3:17-cv-00699-LRH-CBC Document 91 Filed 09/20/19 Page 1 of 3


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant Curti Ranch Two Maintenance Association, Inc.
                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                            DISTRICT OF NEVADA
                                                                   9
                                                                       NATIONSTAR MORTGAGE LLC,                            Case No. 3:17-cv-00699-LRH-CBC
                                                                  10
                                                                                                     Plaintiff,
                                                                  11                                                       DEFENDANT CURTI RANCH TWO
                                                                       vs.                                                 MAINTENANCE ASSOCIATION, INC.’S
3960 Howard Hughes Parkway, Suite 600




                                                                  12                                                       MOTION FOR LEAVE TO APPEAR
                                                                       CURTI RANCH TWO MAINTENANCE                         TELEPHONICALLY AT CALENDAR
                                        Las Vegas, Nevada 89169




                                                                  13   ASSOCIATION, INC.; SFR INVESTMENT                   CALL
                                                                       POOL 1, LLC
                                                                  14                                                              AND ORDER THEREON
                                                                                                     Defendants.
                                                                  15

                                                                  16          Defendant, Curti Ranch Two Maintenance Association, Inc. (“Curti Ranch”), by and

                                                                  17   through counsel, the law firm Tyson & Mendes LLP, hereby submits this request to appear

                                                                  18   telephonically for the Calendar Call scheduled for September 26, 2019 at 8:30 a.m. in Reno,

                                                                  19   Nevada before the Honorable Larry Hicks. Already scheduled in the same case before U.S.

                                                                  20   Magistrate Judge Carla Baldwin Carry is a telephonic status conference at 9:00 a.m. on the same

                                                                  21   day (September 26, 2019).

                                                                  22          Undersigned counsel for Curti Ranch is located in Las Vegas, Nevada. It appears all parties

                                                                  23   will be appearing in person the following week for a settlement conference in this case on October

                                                                  24   3, 2019. Thus, an appearance by telephone for the September 26th Calendar Call will save

                                                                  25   considerable legal fees and costs.

                                                                  26   ///

                                                                  27   ///

                                                                  28   ///

                                                                                                                       1
                                                                       Case 3:17-cv-00699-LRH-CBC Document 91 Filed 09/20/19 Page 2 of 3


                                                                   1         Therefore, counsel for Curti Ranch respectfully requests to appear by telephone.

                                                                   2         DATED this 20th day of September 2019.

                                                                   3                                                  TYSON & MENDES LLP

                                                                   4

                                                                   5                                                  /s/ Christopher A. Lund
                                                                                                                      THOMAS E. MCGRATH
                                                                   6                                                  Nevada Bar No. 7086
                                                                                                                      CHRISTOPHER A. LUND
                                                                   7                                                  Nevada Bar No. 12435
                                                                                                                      Attorneys for Defendant Curti Ranch Two
                                                                   8                                                  Maintenance Association, Inc.

                                                                   9

                                                                  10

                                                                  11
3960 Howard Hughes Parkway, Suite 600




                                                                  12
                                                                             IT IS SO ORDERED.
                                        Las Vegas, Nevada 89169




                                                                  13
                                                                             DATED this
                                                                             DATED this 24th
                                                                                        ______
                                                                                             dayday of September
                                                                                                 of September,   2019.
                                                                                                               2019.
                                                                  14

                                                                  15

                                                                  16
                                                                                                                  __________________________________
                                                                  17                                              UNITEDR.STATES
                                                                                                                  LARRY     HICKS DISTRICT JUDGE
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                     2
